DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 12/1/21.
Claims 1-13 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 12/1/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Pub. No. 20100165180 A1), in view of Yao (U.S. Pub. No. 20210021752 A1), further in view of Sun (U.S. Pub. No. 20170104939 A1).

Regarding to claim 1, 3, 8 and 10:

3. Park teach an apparatus comprising: a photographing device configured to obtain an image of an area including an irradiation area of a light source; (Park [0041] the flash control unit 157 may control a light emitting operation of a flash unit 180. In dark photographing conditions such as in a dark room or at night, the flash control unit 157 may operate the flash unit 180 according to an illumination condition and quickly generate a large amount of light. The exemplary digital camera may perform a preliminary light emission operation in advance of a main photographing operation and detect reflected light from a subject illuminated by the preliminary light emission, thereby supporting a preliminary light emission method in which an optimum amount of light for a main light emission operation may be calculated. The flash control unit 157 may maintain the preliminary light emission during a reading operation of a frame corresponding to one screen, so that reflected light in the entire region of the subject may be measured and a desired light amount for the main light emission may be accurately calculated. For example, the flash control unit 157 may synchronize the preliminary light emission operation performed by the flash unit 180 with the reading operation of the image sensor 120, thereby constantly maintaining the preliminary light emission during the reading operation of one frame. Meanwhile, the light amount calculating unit 159 may analyze a luminance signal within an image obtained during the preliminary light emission operation, and calculate an optimum amount of light needed for the main light emission operation in order to obtain desired luminance)
an analyzer configured to analyze the obtained image (Park [0019] the digital signal processor may be further configured to analyze a luminance signal of an image frame obtained during the preliminary light emission operation, and calculate an amount of light required for the main light emission operation) and to predict a driving frequency of the light source (Park Fig. 7-11 [0052] if a determination is made that the digital camera is in a flash operational mode in operation S11, a preliminary light emission operation for calculating a target amount of light [predict a driving frequency of the light, because [0042] FIGS. 2 and 3  shows the LED unit 186 may include a light emitting unit 188 that includes a light emitting diode (e.g., a high luminance LED) and an LED driver 187 that applies a driving signal to the light emitting unit 188. The light emitting unit 188 may start a light emission operation as power is supplied by the LED driver 187, and finish the light emission operation as power is blocked, thereby controlling a time period of light emission] for a main light emission operation may be started in operations S13 and S14 … by synchronizing the preliminary light emission operation of the flash unit 180 and the reading operation of the image sensor 120 with each other, the preliminary light emission operation may be uniformly maintained while reading the whole region of the frame. Also, in the rolling shutter method, light may be measured in the whole region around the subject, thereby accurately measuring the amount of light required for the main light emission operation. Also, by analyzing an image captured during the preliminary light emission operation, an amount of light appropriate for the main light emission operation may be calculated in operation S15. The main light emission operation may be performed according to the calculated [predicted] amount of light and flash photography may be performed in operation S16) based on a horizontal synchronization signal from the photographing device; and (Park Fig.7, Fig. 10 [0047] an amount of light desired for a main light emission operation may not be accurately calculated. FIG. 7 is a timing diagram of light emission of a flash according to a comparative example in contrast to an embodiment of the present invention. A vertical synchronization signal VD is a frame start signal that may instruct the image sensor 120 to start reading one frame, and a horizontal synchronization signal HD is a line start signal that may instruct the image sensor 120 to start reading one horizontal line. For example, during a continuous shot or audio-visual (AV) photographing in which a photographing operation is performed continuously and which accompanies one photographing event, the vertical synchronization signal VD may be converted from high to low at the same time a reading operation of one frame is ended. A vertical synchronization pulse VP may then be generated, thereby instructing the image sensor 120 to perform a reading operation of a new image frame. Also, at the same time as the end of the reading operation of each horizontal line within one frame, the horizontal synchronization signal HD may be converted from high to low and a horizontal synchronization pulse HP may be generated, thereby instructing the image sensor 120 to perform a reading operation of a next horizontal line. [0040] the digital signal processor 150 may include vertical and horizontal synchronization signal generating units 153 and 155, a flash control unit 157, and a light amount calculating unit 159. The vertical and horizontal synchronization signal generating units 153 and 155 may control a reading operation of the image sensor 120. In detail, the vertical synchronization signal generating unit 153 may generate a vertical synchronization pulse that instructs the image sensor 120 to perform a reading operation in units of frames, and the horizontal synchronization signal generating unit 155 may generate a horizontal synchronization pulse that instructs the image sensor 120 to perform a reading operation in units of lines. The vertical and horizontal synchronization signal generating units 153 and 155 may cause a driving clock signal that is generated by a clock generating unit 151 to branch off to generate a synchronization signal, appoint a reading position on the pixel array of the image sensor 120, instruct the image sensor 120 to perform a reading operation of a new frame by outputting a vertical synchronization pulse at the same time as the end of the reading operation of each frame, and instruct the image sensor 120 to perform a reading operation of a next horizontal line by outputting a horizontal synchronization pulse at the same time as the end of the reading operation of a horizontal line)

Park do not explicitly teach vehicle operation control; a controller configured to set the horizontal synchronization signal from the photographing device based on the predicted driving frequency of the light source. 

However Yao teach a controller configured to set the horizontal synchronization signal from the photographing device (Yao [0041] adjusting a period of a horizontal synchronization signal Hsync within the blank time) based on the predicted driving frequency of the light source. (Yao [0042] in the case of adjusting the blank time interval by adjusting a period of a horizontal synchronization signal Hsync, the period of pulses not within the blank time is also adjusted or not adjusted. More specifically, different means is used to change the frame rate to match a variation frequency of ambient light without limited to only changing the blank time interval)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Park, further incorporating Yao in video/camera technology. One would be motivated to do so, to incorporate a controller configured to set the horizontal synchronization signal from the photographing device based on the predicted driving frequency of the light source. This functionality will improve efficiency.

The combination of Park and Yao do not teach vehicle operation control.

However Sun teach vehicle operation control (Sun Fig. 11-12 [0038] cameras in accordance with embodiments of the invention may be utilized for capturing traffic video, in an automated driver assistance system (ADAS), and/or image detection/recognition applications. [0072] the camera system 100 may be installed for mobile use (e.g., a dash mounted camera on a vehicle, a wearable camera, a remotely piloted vehicle (drone) camera, etc.). For example, the status information may change as the camera system 100 is moved during operation)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Park, further incorporating Yao and Sun in video/camera technology. One would be motivated to do so, to incorporate vehicle operation control. This functionality will improve user experience.

Regarding to claim 2, 5, 9 and 12:

12. Park teach the vehicle operation control method of claim 10, Park do not explicitly teach wherein setting the horizontal synchronization signal includes setting a frequency corresponding to the horizontal synchronization signal to have a multiplicative relationship with the predicted driving frequency of the light source.

However Sun teach wherein setting the horizontal synchronization signal includes setting a frequency corresponding to the horizontal synchronization signal to have a multiplicative relationship with the predicted driving frequency of the light source. (Sun Fig. 7 [0060] the exposure window and IR illumination window may be set by configuration values stored in registers and/or configuration bits. The processor can implement control logic (e.g., software, firmware, circuitry) to calculate the timing of the IR pulse to be synchronized with the signal TRIG. For example, the processor may use a first GPIO to control the integration on/off and a second GPIO to control the IR illumination on/off. In embodiments implementing the interface 375, the processor may implement real-time control for each frame. [0061] an interface 380 may be implemented between the processor and the CMOS image sensor. The interface 380 may comprise an exposure setting data path, an exposure trigger signal (e.g., TRIG), a horizontal synchronization signal (e.g., HORZ SYNC), and a video data path (not shown). Sun Fig. 7 shows HORZ SYNC, VERT SYNC and TRIG signals are synchronized. Sun [0060] The processor can implement control logic (e.g., software, firmware, circuitry) to calculate the timing of the IR pulse to be synchronized with the signal TRIG which means IR LEDs are in sync with HORZ SYNC there is multiplicative relationship between them)

Regarding to claim 4 and 11:

11. Park teach the vehicle operation control method of claim 10, wherein analyzing the obtained image and predicting the driving frequency of the light source (Park [0019] the digital signal processor may be further configured to analyze a luminance signal of an image frame obtained during the preliminary light emission operation, and calculate an amount of light required for the main light emission operation. Park Fig. 7-11 [0052] if a determination is made that the digital camera is in a flash operational mode in operation S11, a preliminary light emission operation for calculating a target amount of light [predict a driving frequency of the light, because [0042] FIGS. 2 and 3  shows the LED unit 186 may include a light emitting unit 188 that includes a light emitting diode (e.g., a high luminance LED) and an LED driver 187 that applies a driving signal to the light emitting unit 188. The light emitting unit 188 may start a light emission operation as power is supplied by the LED driver 187, and finish the light emission operation as power is blocked, thereby controlling a time period of light emission] for a main light emission operation may be started in operations S13 and S14 … by synchronizing the preliminary light emission operation of the flash unit 180 and the reading operation of the image sensor 120 with each other, the preliminary light emission operation may be uniformly maintained while reading the whole region of the frame. Also, in the rolling shutter method, light may be measured in the whole region around the subject, thereby accurately measuring the amount of light required for the main light emission operation. Also, by analyzing an image captured during the preliminary light emission operation, an amount of light appropriate for the main light emission operation may be calculated in operation S15. The main light emission operation may be performed according to the calculated [predicted] amount of light and flash photography may be performed in operation S16)

Park do not explicitly teach include predicting the driving frequency of the light source when a flickering is detected from the obtained image, based on a time period between (1) a first time at which the image is photographed in response to the horizontal synchronization signal when the light source is driven, and (2) a second time at which the image is photographed in response to the horizontal synchronization signal when the light source is driven subsequently.

However Yao teach include predicting the driving frequency of the light source (Yao [0042] different means is used to change the frame rate to match a variation frequency of ambient light without limited to only changing the blank time interval) when a flickering is detected from the obtained image, (Yao [0020] one objective of the present disclosure is to provide an image sensor that eliminates rolling flickers or moving flickers in successive image frames under a time-varying ambient light)
based on a time period between (1) a first time at which the image is photographed (Yao Fig. 3 [0023] the image sensor 100 of the present disclosure acquires the image frames using a frame period. e.g., FIG. 1 showing a first image frame IF1 and a second image frame IF2 captured at different times. According to different applications, the first image frame IF1 and the second image frame IF2 are two adjacent image frames or two image frames separated by at least one another image frame. [0040] More specifically, in the present disclosure, the objective of adjusting a frame rate is achieved by adjusting, as one way, a number of line times of dummy pixel rows Lt3 according to a difference between a first bright-dark distribution pattern and a second bright-dark distribution pattern of two image frames captured at different times) in response to the horizontal synchronization signal when the light source is driven, (Yao [0030] the blank time interval is determined by a number of line times of dummy pixel rows Lt3 by counting a number of pulses of a horizontal synchronization signal (Hsync shown in FIGS. 3-5) using a row counter. In another aspect, the blank time interval is determined by a number of times of counting the blank time interval by the clock signal CLK generated by the clock generator 12. In this case, since a number of L3 is not used to determine the blank time interval, it is possible to adjust the blank time interval using a scale smaller than Lt3 (smallest adjustment is a period of the clock signal). In an alternative aspect, the blank time interval is determined by a period of every pulse of the horizontal synchronization signal Hsync. If the period of every pulse of Hsync is longer, the blank time interval is longer) and (2) a second time at which the image is photographed in response to the horizontal synchronization signal when the light source is driven subsequently. (Yao [0029] when the frame period does not match the ambient light variation, rolling flickers appear in successive image frames acquired by the image sensor 100. To not change average brightness of the image frames, the present disclosure adjusts a blank time interval between two successive image frames by the processor 13 without adjusting a clock frequency of the clock signal CLK. [0049] As mentioned above, it is known that in a time-varying environment rolling flickers can appear in successive image frames when a frame rate of the image sensor does not match a variation frequency of ambient light to degrade the detection accuracy. One reason to cause the mismatch is the drifting of a clock period of the image sensor to be different from the expected clock period. Accordingly, the present disclosure further provides an image sensor (e.g. FIG. 1) that changes a frame rate of the image sensor without correcting a clock frequency thereof)

Regarding to claim 7:

7. Park teach the vehicle operation control apparatus of claim 1, Park do not explicitly teach wherein the driver frequency is a Pulse Width Modulation (PWM) signal.

However Sun teach wherein the driver frequency is a Pulse Width Modulation (PWM) signal. (Sun [0047] the processor/camera circuit 302 may include a number of modules including a pulse width modulation (PWM) module)

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Pub. No. 20100165180 A1), in view of Yao (U.S. Pub. No. 20210021752 A1), further in view of Sun (U.S. Pub. No. 20170104939 A1) and Imai (U.S. Pub. No. 20140145921 A1).

Regarding to claim 6 and 13:

6. Park teach the vehicle operation control apparatus of claim 3, Park do not explicitly teach wherein the controller increases a frequency corresponding to the horizontal synchronization signal until a flickering of the obtained image is resolved.

However Imai teach wherein the controller increases a frequency corresponding to the horizontal synchronization signal until a flickering of the obtained image is resolved. (Imai [0073] the switching control circuit is configured to supply the switching signal to the switching circuit, the switching signal having a higher frequency than a horizontal synchronization signal. This makes it possible to enhance a display quality while preventing a flicker from occurring in an entire display screen)

The motivation for combining Park, Yao and Sun as set forth in claim 1 is equally applicable to claim 6. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Park, further incorporating Yao, Sun and Imai in video/camera technology. One would be motivated to do so, to incorporate the controller increases a frequency corresponding to the horizontal synchronization signal until a flickering of the obtained image is resolved. This functionality will improve quality.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482